Case 2:20-cv-12476-PDB-RSW ECF No. 1-2, PageID.8 Filed 09/09/20 Page 1 of 6




         Exhibit “A”
Case 2:20-cv-12476-PDB-RSW ECF No. 1-2, PageID.9 Filed 09/09/20 Page 2 of 6




                                STATE OF MICHIGAN .
                IN THE CIRCUIT COURT FOR THE COUNTY OF ST. CLAIR

       DAVID McKINNIE,

                  Plaintiff,                           Case No: 20-710 -NO

       -vs-                                            Hon.: Michael L. West




                                                                                                                          ER OFTHE31STCIRCUITCOURT - FAX FILED
       WAL-MART STORES EAST, L.P.
       d/b/a/ WALMART SUPERCENTER,
       a Foreign corporation,

                  Defendant.

      NICOLE M. WINSTON (P58156)
      WINSTON & DAMMAN, PLLC
      Attorneys for Plaintiff
      516 MCMORRAN BLVD.,
      PORT HURON, MI 48060
      (810) 966-9467
      nicole@winstondamman.com
      chris@winstondamman.com




                                                                               RECEIVEDJAYM. DEBOYER 05-15-2020 14:26:32CL K
                                        COMPLAINT

                  THIS IS TO CERTIFY THAT NO OTHER CIVIL ACTION
                  ARISING OUT OF THE SAME TRANSACTION OR
                  OCCURRENCE AS ALLEGED IN THIS COMPLAINT
                  HAS HERETOFORE BEEN COMMENCED IN THIS
                  COURT.

                                 de,64 Yit.
                               NICOLE M. WINSTON (P58156)
Case 2:20-cv-12476-PDB-RSW ECF No. 1-2, PageID.10 Filed 09/09/20 Page 3 of 6




                NOW COMES the Plaintiff, DAVID MCKINNIE, by and through his attorneys,

       WINSTON & DAMMAN, PLLC, and for his cause of action against the Defendant,

       WAL-MART STORES EAST, L.P. d/b/a/ WALMART SUPERCENTER., a foreign

       corporation, state:

           1.        Plaintiff is resident of the St. Clair County, State of Michigan.




                                                                                                                                1 26:3 2C LERKOF THE 31STCI RCUITCOURT - FAX FILED
           2.        Defendant, WAL-MART STORES EAST, L.P. d/b/a/ WALMART

       SUPERCENTER, is a foreign corporation, authorized to do business in the State of

       Michigan, and at all relevant times herein was the owner of commercial property

       located at: Walmart Supercenter #1611, 4845 24th Avenue, Fort Gratiot, County of

       St. Clair, State of Michigan, where the incident occurred.

          3.         The amount in controversy exceeds $25,000, exclusive of interest,

       attorneys fees and costs, and this cause of action is otherwise in jurisdiction of this

       Court.

                4.      On or about May 19, 2017, David McKinnie ("Plaintiff') was a business

       invitee at Defendant's WalMart Supercenter, located at 4845 24th Avenue, in Fort

       Gratiot, State of Michigan.




                                                                                                 RECEIVEDJAYM. DEBOYER05-15-2020 4:
                5.      On the above-mentioned date, while a business invitee on

       Defendant's premises, Plaintiff was shopping within Defendant's store, when a

       kayak fell from a shelf injuring Plaintiff's left hand.

                6.      Defendant owed the following duties to Plaintiff, which, not

       withstanding said duties, were breached in the following particulars, said far as is

       presently known:




   2
Case 2:20-cv-12476-PDB-RSW ECF No. 1-2, PageID.11 Filed 09/09/20 Page 4 of 6




                     (a)    Negligently and carelessly permitting the store's items to be
                            displayed in a manner where it was reasonably foreseeable to
                            cause injury to its business invitees including, but not limited to,
                            stacking or improperly shelving kayaks on a shelf.

                     (b)    Failing to change the display of its goods to remedy the
                            hazardous condition which it knew, and/or should have known,
                            including, but not limited to, placing the kayaks on the lower
                            shelf, securing the kayaks so they would not slide off of the




                                                                                                   RECEIVED JAYM. DEBOYE R05-15-20 14:26:32CLERKOF THE 31ST IRCUIT OURT - FAX FILED
                            shelves, positioning the kayaks in a safe manner so
                            Defendant's customers would not be struck by the kayak.

                     (c)   Negligently and carelessly failing to make regular and frequent
                           inspections of the displays and to acquaint itself with any
                           hazardous and dangerous conditions existing and to rectify
                           them.




                                                                                                                                                                  C
                     (d)   Negligently and carelessly failing to warn its customers of the
                           presence and existence of the defect, and negligently
                           maintained display on its premises, when the same came to the




                                                                                                                                                           C
                           attention, and/or reasonably should have come to the attention
                           of Defendant.

                     (e)   Failing to take reasonable precautions to protect Plaintiff from
                           foreseeable dangers.

                     (f)   Failing to maintain its premises in a safe condition.

                     (g)   Failing to properly stack its shelves so that Plaintiff could shop
                           safely.

                    (h)    Failing to inspect its shelves and displays to insure items were
                           properly stacked and displayed.



                                                                                                                                  20
                    (i)    Committing such other acts of negligence as will be discerned
                           through discovery.

             7.     As a direct and proximate result of Defendant's carelessness,

       negligence, gross negligence, and/or recklessness, the Plaintiff, David McKinnie,

       sustained severe injury to his left hand, as well as other injuries which may come to

       light throughout discovery.




   3
Case 2:20-cv-12476-PDB-RSW ECF No. 1-2, PageID.12 Filed 09/09/20 Page 5 of 6




              8.     Plaintiff's damages include, but are not limited to, medical expenses,

       pain and suffering, embarrassment and humiliation, permanent disfigurement, loss

       of enjoyment of life, mental suffering, and wage loss, each of which are for the past,

       present, and future period.

              WHEREFORE, Plaintiffs, David McKinnie, demand judgment against




                                                                                                                               20 2 3 CLERKOFTHE31STCIRCUITCOURT - FAXFILED
       Defendant in whatever amount over $25,000 the trier of fact deems reasonable plus

       interest, costs, and all applicable attorneys fees so wrongly incurred.



                                             Respectfully submitted,

                                             WINSTON & DAMMAN, P.L.L.C.


                                             By:
                                                  NICOLE M. WINSTON (P58156)
                                             Attorney for Plaintiff
                                             516 McMorran Blvd.,
                                             Port Huron, MI 48060
                                             810-966-9467

       Dated: May 15, 2020




                                                                                                RECEIVE DJAYM. DEBOYE R05-15-20 14: 6: 2




   4
Case 2:20-cv-12476-PDB-RSW ECF No. 1-2, PageID.13 Filed 09/09/20 Page 6 of 6




                                  STATE OF MICHIGAN
                  IN THE CIRCUIT COURT FOR THE COUNTY OF ST. CLAIR

       DAVID McKINNIE,

                    Plaintiff,                           Case No:A0-110 -NO

       -vs-                                              Hon.: Di -6.,..oL\ L.




                                                                                                                             CLERKOFTHE 31STCIRCUIT COURT - FAXFILED
       WAL-MART STORES EAST, L.P.
       d/b/a/ WALMART SUPERCENTER,
       a Foreign corporation,

                    Defendant.

       NICOLE M. WINSTON (P58156)
       WINSTON & DAMMAN, PLLC
       Attorneys for Plaintiff
       516 MCMORRAN BLVD.,
       PORT HURON, MI 48060
       (810) 966-9467
       nicole@winstondamman.com
       chris@winstondamman.com



                                  DEMAND FOR JURY TRIAL

              NOW COMES Plaintiff herein, DAVID MCKINNIE, by and through his




                                                                                      RECEIVEDJAYM. DEBOY R05-15-2020 4: 6:32
       attorneys, WINSTON & DAMMAN, P.L.L.C., and hereby demands a trial by jury as




                                                                                                                     1 2
       to each and every issue in regard to the above captioned matter.

                                     Respectfully submitted,.

                                     WINSTON & DAMMAN, P.L.L.C.                                          E


                                   By:
                                       NICOLE M. WINSTON (P58156)
                                     Attorney for Plaintiff
                                     516 McMorran Blvd
                                     Port Huron, MI 48060
                                     810-966-9467
       Dated: May 15, 2020


   5
